Citation Nr: 1301652	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected Reiter's syndrome, to include the cervical spine, bilateral finger joints, and bilateral knee joints.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the RO.

In May 2012, the Board remanded this case to the RO for additional development of the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in March 2008 to determine the severity of his service-connected Reiter's syndrome.  However, this examination did not address the cervical spine, finger joints, or whether any other symptoms of Reiter's syndrome were present.  The remand also noted that the March 2008 VA examination was inadequate because the examiner did not note whether the Veteran's claims folder was reviewed.  

In May 2012, the Board noted that, while the Veteran was afforded an examination in August 2008, the examiner addressed the presence of arthritis in the Veteran's hands, but did not address the cervical spine, knees, or whether any other symptoms of Reiter's syndrome that were present.  

As a result, the Board requested that the Veteran be afforded another VA examination.  The Board's remand instructions specifically stated that "the examiner should also review all pertinent records dated throughout the appeal and determine the status of the disability (i.e. at various points in time was Reiter's syndrome an active process or an inactive process with chronic residuals)."

Following the May 2012 remand, the Veteran was afforded a VA examination in June 2012.  After conducting a physical examination, the examiner stated there was no evidence of Reiter's syndrome or reactive arthritis on examination and that the Veteran's current symptoms were more likely the result of degenerative disc disease.  

While the record indicates that examiner reviewed the Veteran's claims folder, she did not comment on the status of the disability throughout the appeal period or whether the Veteran had any residuals of Reiter's syndrome.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Because the June 2012 VA examiner did not render an opinion as to whether the Reiter's syndrome was an active process or an inactive process with chronic residuals throughout the appeal period, the case must be remanded so that an additional medical opinion can be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should arrange for an appropriate VA healthcare provider to review the Veteran's claims folder and provide an opinion, with supporting rationale as to:

(a) Whether the Reiter's syndrome was an active process or an inactive process with chronic residuals throughout the appeal period.  

(b) For any time during the appeal period when the examiner determines that the Reiter's syndrome had been an active process, the examiner is requested to describe the impairment of health, to include but not exclusive of any weight loss or anemia, experienced by the Veteran as the result of his service-connected Reiter's syndrome, as well as indicate the frequency, duration, and severity of any incapacitating exacerbations of this condition.

(c) For any time during the appeal period when the examiner determines that the service-connected Reiter's syndrome had been an inactive process with "chronic residuals," the examiner is requested to describe any chronic residuals noted in the record.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


